Citation Nr: 1711775	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  11-26 343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability rating for posttraumatic stress disorder (PTSD) greater than 70 percent beginning September 1, 2015.


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to September 1989, August 1990 to May 1991, and March 2003 to August 2003.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In December 2014, the Board remanded the case for further development.  In April 2016, the Board again remanded the case.  At that time, the Board partially granted the Veteran's appeal as to the PTSD evaluation prior to September 1, 2015.  The issue of the PTSD evaluation beginning September 1, 2015, has now been returned to the Board for further appellate action.

The Board notes that the matter of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability was resolved in a June 2015 rating decision, which granted entitlement to TDIU effective from July 12, 2014, the day after the Veteran's removal from his full-time employment, which was documented in a July 2014 VA notice of removal, effective July 11, 2014.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claim.  See 38 C.F.R. § 19.9 (2016).  In this regard, in September 2015, the Veteran submitted a statement indicating that his wife and children left him in August 2015 due to their constant struggle of dealing with the Veteran and his PTSD.  February 2016 VA treatment records associated with the file after the April 2016 Board remand note that the Veteran reported his symptoms had worsened.  The Board notes that the last VA examination for PTSD was conducted in October 2013.  

A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  Here, the Board finds that the medical evidence indicates a possible worsening of the Veteran's PTSD, and the October 2013 examination is too old for an adequate evaluation of the condition of the Veteran since September 2015.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant, outstanding VA treatment records relating to treatment for PTSD.

2.  Schedule the Veteran for a VA examination to determine the severity of his PTSD.  The claims file should be reviewed by the examiner in conjunction with the examination.  

The examiner should comment on the degree of occupational and social functioning since September 2015 and whether the Veteran's disorder has worsened since his last VA examination in October 2013.  The examiner should also comment on whether functional impairment can be attributed to nonservice-connected disorders.

3.  If, upon completion of the above action, any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




